BY THE COURT
On July 2nd, 1929 this Court struck from the files said petition in error and dismissed said proceedings in error, as the records of this Court will disclose in Case No. 909. Because the foregoing precludes plaintiff in error from filing a second petition in error and instituting a second proceedings in error.
Second. Because in this second proceedings in error summons in error has not been issued nor service of summons made on this defendant in error nor any waiver of such service of summons in error filed within the time limited by law.
*547We have considered this motion and have also given special attention to the very exhaustive briefs in support of and against the motions which have been filed by counsel.
Without attempting to discuss in detail the authorities cited upon such examination, we are of opinion that the motion is well taken and should be sustained.
Ray Hess of date March 21, 1930 also filed a motion which we think is well taken and may be sustained.